Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This Final rejection is in response to Applicant Arguments/Remarks Made in an Amendment filed 12/23/2020.
	Claims 1, 10, 11, and 20, are amended.
	Claims 1-20 remain pending.

Response to Arguments
	Argument 1, Applicant argues on page 10-11 of Applicant Arguments/Remarks Made in an Amendment filed 12/23/2020 that Bui and Glass do not teach, “target push data is pushed via a social networking application to a second client based on a first instruction sent by a first client, wherein the social networking application has a third-part payment capability and an instant messaging function and the first client is logged in to a first account of the social networking application, and the second client is logged in to a second account of the social networking application”. 
	Response to Argument 1, in light of the amendments, there is a ground for rejection based on a new combination of prior art (U.S. Patent Publication Application
NO. 20070226305 “Bui”, and further in view of U.S. Patent NO. 10430865 “Glass”).
.
Argument 2, Applicant argues on page 11, of Applicant Arguments/Remarks Made in an Amendment filed 12/23/2020 that, “Bui does not disclose a recipient of the ecard (only a user invited to sign the ecard) logging into the social network and the invited signer of the ecard does not receive "a first target theme page that is obtained after the target push data is pushed”. 
Response to Argument 2, the examiner respectfully disagrees. Applicant’s claim recites, “data is pushed via a social networking application to a second client based on a first instruction sent by a first client”. Bui teaches in para. [0014], that the sender selects a multiple user option and enters address information for each of the other users the sender wants to invite to sign the card. Thus the limitation of, “data is pushed via a social networking application to a second client based on a first instruction sent by a first client” is equivalent to how a user logged into the ecard website to sign the card receives the card. It is noted that the claims do not specify as applicant argues that the second client logged into a second account of the social networking application is the final recipient of the target push data. Applicant may amend the claims with language from the specification to encompass the desired scope. 
Argument 3, Applicant argues on page 11 of Applicant Arguments/Remarks Made in an Amendment filed 12/23/2020 that, “Glass' payment is for a customized video message that is added to a personalized webpage, but such a personalized webpage does not correspond to the claimed target push data that is pushed to the second client. Nor is Glass' personalized webpage part of the claimed social networking application that has an instant messaging function. Glass also describes a system interface that receives payment information that may include PayPal, as well as billing and shipping 
	Response to Argument 3, the examiner respectfully disagrees. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	Bui teaches in para. [0016 & 0050-0052], an ecard website via a website browser that is capable of sending invitation messages with a purchased gift certificate to other users in the form of an email message or other form of electronic communication, such as an instant message, text message, etc. Thus the limitation of a “social networking application” with “an instant messaging function” is equivalent to the ecard website that allows for the purchase of gift certificates to other users taught by Bui. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-9, 11-13, 17-18, & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Application NO. 20070226305 “Bui”, and further in view of U.S. Patent NO. 10430865 “Glass”.
Claim 1:
 Bui teaches a data pushing method performed at a server having one or more processors and memory storing a plurality of operations to be executed by the one or more processors, the method comprising: 
obtaining a plurality of pieces of theme data (i.e. a user accesses an ecard website via a web browser and browses through a list of topics and cards ; para. [0016]) that is to be selected (i.e. select an ecard template; para. [0013]) when target push data (i.e. the ecard that they want to send; para. [0016]) is pushed via a social networking application (i.e. an ecard website via a web browser; para. [0016]), to a second client (i.e. para. [0014], an invitation message is sent to each of those invited users) based on a first instruction sent by a first client (i.e. para. [0014], the sender selects a multiple user option and enters address information for each of the other users the sender wants to invite to sign the card. Once the address information has been entered, an invitation message is sent to each of those invited users), wherein the social networking application has a (i.e. para. [0050], Jack decides to purchase an online gift certificate for Jill, and includes as part of his message to the invited users a link so the invited users, too, can contribute to the gift certificate) and an instant messaging function (i.e. para. [0052], at step 240, an invitation message is sent to the list of invited users. In one embodiment, the invitation message is an email message or other form of electronic communication, such as an instant message, text message, etc), and the first client is logged in to a first account of the social networking application (i.e. a sender to log onto an ecard website; para. [0014]), and the second client is logged in to a second account of the social networking application (i.e. para. [0014], If an invited user accepts the invitation to sign the ecard, the user is prompted to login to the ecard website and sign the ecard), the plurality of pieces of theme data (i.e. a list of topics and cards; para. [0016]) being used for displaying different theme pages (i.e. the available ecard templates; para. [0046]) of the target push data (i.e. the ecard that they want to send; para. [0016]);	 
selecting (i.e. At step 210, an ecard selector accesses an ecard website and browses the available ecard templates until they find one they like; para. [0045]), by the first client (i.e. Fig. 3, computer system 300), from the plurality of pieces of (i.e. the available ecard templates; para. [0045]), target theme data that is used when the target push data is pushed (i.e. the ecard selector selects the template ecard; para. [0046]);	pushing by the first client (i.e. Fig. 3, computer system 300), the target push data (i.e. the ecard that they want to send; para. [0016]) to a second client (i.e. Fig. 2, at step, 270, the ecard selector submits the completed ecard to the ecard web server, which in turn sends an ecard message to the intended recipient; para. [0057]);	causing displaying (i.e. Fig. 1, ecard display area 110 allows the ecard selector to select or modify their choice of ecard template; para. [0021]), on the first client (i.e. Fig. 3, computer system 300), a first target theme page (i.e. the template ecard ; para. [0046]) that is obtained after the target push data (i.e. the ecard that they want to send; para. [0016]) is pushed (i.e. at step, 270, the ecard selector submits the completed ecard to the ecard web server, which in turn sends an ecard message to the intended recipient; para. [0057]) when a first instruction of the first client (i.e. Fig. 3, computer system 300) is received (i.e. an ecard selector has filled out the information in a user interface, such as the user interface 100 illustrated in FIG. 1A; para. [0028]);	and causing displaying a second target theme page (i.e. Fig. 1D, ecard 180) corresponding to the first target theme page (i.e. the completed ecard … an ecard message to the intended recipient; para. [0057]) on the second client (i.e. FIG. 1D shows an example ecard message 170 received by the intended recipient; para. [0043]) after the second client receives the target push data (i.e. FIG. 1D shows an example ecard message 170 received by the intended recipient. It shows the ecard 180; para. [0043]), the first instruction (i.e. an ecard selector has filled out the information in a user interface, such as the user interface 100 illustrated in FIG. 1A; para. [0028]) being used for instructing to push the target push data to the second client (i.e. the recipient box 116 is a user interface control that allows the ecard selector to input the intended recipient's email address; para. [0025]).
While Bui teaches the social networking application having a payment capability. Bui does not explicitly teach, 
a third-party
However, Glass teaches 
wherein the social networking application (i.e. Col. 6, lines 5-9, In order to invite third parties to contribute to the content of the personalized webpage and/or to make gift purchase selections, a link incorporating the PURL associated with the webpage may be sent to third parties via email, text message, social media or similar means) has a third-party(i.e. Col 10, lines 58-62 The system interface receives payment information from the organizer such as credit card or other electronic payment information, typically utilizing a payment gateway API (e.g. PayPal.RTM. or Authorize.Net.RTM.) as well as billing and shipping addresses) .
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add a third party payment capability, to Bui’s Ecard with payment capabilities with a third party payment gateway as taught by Glass. One would have been motivated to combine Glass with Bui and would have had 

Claim 2:
Bui and Glass teach the method according to claim 1.
obtaining a plurality of pieces of theme data (i.e. a user accesses an ecard website via a web browser and browses through a list of topics and cards ; para. [0016]) that is to be selected (i.e. select an ecard template; para. [0013]) when target push data (i.e. the ecard that they want to send; para. [0016]) is pushed (i.e. ecard websites provide means for a user to select a virtual postcard; para. [0001]) comprises: 
causing displaying (i.e. the user interface 100 includes an ecard display area 110; para. [0018]) , on the first client (i.e. Fig. 3, computer system 300), an interactive window (i.e. the user interface 100 ; para. [0018]) used by the first account (i.e. a sender to log onto an ecard website; para. [0013]) and the second account (i.e. an invited user logs into the ecard website; para. [0031]) to perform a data exchange event (i.e. the ecard selector creates the list of invited users, at step 240, an invitation message is sent to the list of invited users; para. [0052]);	 receiving a second instruction (i.e. the ecard website provides links to online stores and other retail businesses that allow the ecard selector to link to gifts or gift ideas for the intended recipient; para. [0050]) through the interactive window (i.e. Fig. 1, the user interface 100; para. [0018]), the second instruction being used for instructing to display a first preset page (i.e. A link to the gift or gift idea may be included (either manually or automatically by the webserver) as a portion of the message to the invited users; para. [0050]) and requesting (i.e. a server 330 might transmit a requested code for an application program through Internet 328; para. [0067]), from a server (i.e. Fig. 3, Server 330), the plurality of pieces of theme data i.e. a user accesses an ecard website via a web browser and browses through a list of topics and cards; para. [0016]), the first preset page (i.e. the ecard website accessed by Jack provides links to a number of online stores that allow users to purchase online gift certificates; para. [0050]) being used for prompting the first account to set the target push data (i.e. Jack decides to purchase an online gift certificate for Jill, and includes as part of his message; para. [0050]);	 and receiving the plurality of pieces of theme data (i.e. the available ecard templates; para. [0045]) that is sent by the server requesting (i.e. a server 330 might transmit a requested code for an application program through Internet 328; para. [0067]) according to the second instruction (i.e. the gift or gift idea may be included (either manually or automatically by the webserver) as a portion of the message to the invited users; para. [0050]).  

Claim 3:
Bui and Glass teach the method according to claim 2.
Bui teaches (i.e. At step 210, an ecard selector accesses an ecard website and browses the available ecard templates until they find one they like; para. [0045]), from the plurality of pieces of theme data (i.e. the available ecard templates; para. [0045]), target theme data that is used when the target push data is pushed (i.e. the ecard selector selects the template ecard; para. [0046])
Glass further teaches comprising: 
displaying a plurality of preset identifiers (i.e. the application 104 may generate a detailed occasion screen (FIG. 16) showing a detailed view of the occasions for which the personalized webpage may be generated for in step 334; para. (162)) in one-to-one correspondence with the plurality of pieces of theme data on the first preset page (i.e. detailed occasion screen (FIG. 16) showing a detailed view of the occasions for which the personalized webpage may be generated; para. (162));	 receiving a third instruction (i.e. a particular occasion is received from the host; para. (162)) in a predetermined area of the first preset page (i.e. it is noted in Fig 16, that the occasions, “Birthday, Holiday, Thank you, Congratulations, Wedding, and Baby” are displayed in a detailed occasion screen (FIG. 16)), the third instruction being used for instructing to select a target preset identifier from the plurality of preset identifiers (i.e. The purchase interface allows the purchaser to select among several themes or occasions such as birthday, anniversary, wedding; para. (45)), the target preset identifier corresponding to the target theme data (i.e. if the application receives Christmas as an occasion selection, the webpage design screen may include selectable themes, such as a manger design theme, a wise men design theme, and a Christmas tree design theme that may be selected by the host; para. (152));	 and determining the target theme data according to the target preset identifier (i.e. Selection of a theme or occasion will influence or determine the options offered to the purchaser by the system during the transaction; para. (44))

Claim 8:
Bui and Glass teach the method according to claim 1.
Glass teaches the method further comprises: 
after pushing the target push data (i.e. the personalized webpage; para. (188)) to a second client (i.e. Fig. 1A, participant 112), displaying a third theme page (i.e. a gifting screen (FIG. 30A)) corresponding to the second target theme page (i.e. the application 104 generates a recipient home page screen (FIG. 29) that allows the recipient to browse through the various features of the personalized webpage previously generated by the host ; para. (188)) and displaying the target push data (i.e. Fig. 29, user-supplied textual, audio, photographic, and/or video content that may include one or more gift cards; para. (192)) on the third theme page (i.e. a gifting screen (FIG. 30A)) when the second client (i.e. participant 112) receives a fourth instruction (i.e. when the recipient selects a gifting hypertext link from the recipient home page; para. (189)), the fourth instruction being used for instructing the second client to display the third theme page (i.e. The gifting screen includes monikers that may be expanded by the application 104 when selected by the recipient as shown in FIG. 30B).
  
Claim 9:
Bui and Glass teach the method according to claim 1.

before (i.e. it is noted in the user interface of Fig. 1A and flowchart in Fig. 2 that a user of selects a recipient before sending the ecard to the indented recipient) pushing the target push data (i.e. the ecard that they want to send; para. [0016]) to a second client (i.e. Fig. 1A, designing an ecard to send to a recipient from … a recipient box 116; para. [0018]), receiving a first setting instruction (i.e. Fig. 1A, The recipient box 116 is a user interface control that allows the ecard selector to input the intended recipient's email address or electronic contact information; para. [0025])) of the first account (i.e. a sender to log onto an ecard website; para. [0013]) through the first client (i.e. Fig. 3, computer system 300), the first setting instruction being used for instructing to set the target push data (i.e. input the intended recipient's email address or electronic contact information; para. [0025]);	 and obtaining the target push data (i.e. the ecard that they want to send; para. [0016]) according to the first setting instruction (i.e. The ecard is then sent to the intended recipient with the ecard selector's message; para. [0042]).  

Claim 11:
Claim 11 is the device claim of claim 1 and is rejected for similar reasons.

Claim 12:
Claim 12 is the device claim of claim 2 and is rejected for similar reasons.

Claim 13:


Claim 17:
Claim 17 is the device claim of claim 8 and is rejected for similar reasons.

Claim 18:
Claim 18 is the device claim of claim 9 and is rejected for similar reasons.
 
Claim 20:
Claim 20 is the non-transitory computer readable storage medium claim of claim 1 and is rejected for similar reasons.

Claims 4-7 & 14-16is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Application NO. 20070226305 “Bui”, and further in view of U.S. Patent NO. 10430865 “Glass” as applied to claims 1 and 11 above, and further in view of Christian Zibreg on September 22, 2. (2019, August 02). How to use bubble and screen effects in Messages for iPhone and iPad. Retrieved September 14, 2020, from https://www.idownloadblog.com/2016/09/22/how-to-bubble-screen-effects-ios-10-messages/ (Year: 2016), as previously cited in Non-final rejection filed 10/02/2020.
Claim 4:
Bui and Glass teach the method according to claim 2.
Bui further teaches the method further comprises: 
(i.e. an ecard selector accesses an ecard website; para. [0044]) through the interactive window (i.e. the user interface 100) and before selecting, from the plurality of pieces of theme data (i.e. “browses through a list of topics and cards until they find the ecard that they want to send; para. [0016]”, when a user is brewing through lists of ecard topics and before they have selected a desired ecard), target theme data that is used when the target push data is pushed (i.e. the ecard that they want to send; para. [0016]).
Bui does not explicitly teach causing displaying the first preset page as a page with a default theme.  
However, Zibreg also teaches 
after receiving a second instruction through the interactive window (i.e. tap and hold the blue Send button to bring up a “send with effect” overlay) and before selecting, from the plurality of pieces of theme data (i.e. it is noted that the following bubble effects are available, “Slam, Loud, Gentle, and Invisible Ink”), target theme data that is used when the target push data is pushed (i.e. Messages on the recipient’s end animates the chat bubble appropriately).
Zibreg further teaches
causing displaying the first preset page as a page with a default theme (i.e. it is noted in 2) of “How to use bubble effects in Messages for IOS”, a message to recipient Tim appears with the first default bubble effect of Slam).  
It would have obvious to one of ordinary skill in the art at the time of filing to combine the ecard sending methods of Bui in light of the user interfaces disclosed by Zibreg in order to deliver a user’s chats or communications in an impactful way (Zibreg). 


Claim 5:
Bui, Glass, and Zibreg teach the method according to claim 4.
Zibreg further teaches the method further comprises: after selecting (i.e. it is noted that when a user switches to the subsequent effect “Loud” a preview is displayed), from the plurality of pieces of theme data (i.e. it is noted that the following bubble effects are available, “Slam, Loud, Gentle, and Invisible Ink”), target theme data that is used when the target push data is pushed (i.e. Messages on the recipient’s end animates the chat bubble appropriately), replacing the page with the default theme with a second preset page according to the target theme data (i.e. it is noted under “How to use bubble effects in Messages for iOS”, that after a user taps the “Loud” effect, the message is previewed with the “Loud” effect instead of the “Slam” effect), the second preset page matching the target theme data (i.e. Loud—enlarges and shakes the bubble, then shrinks it).  

Claim 6:

Bui further teaches wherein the pushing the target push data to a second client comprises at least one of 
instructing the second client (i.e. Fig. 2, at step, 270, the ecard selector submits the completed ecard to the ecard web server, which in turn sends an ecard message to the intended recipient; para. [0057])to display the second target theme page (i.e. Fig. 1D, ecard 180)  having a correspondence with the first target theme page i.e. the completed ecard … an ecard message to the intended recipient; para. [0057]) when the target push data is pushed to the second client (i.e. FIG. 1D shows an example ecard message 170 received by the intended recipient. It shows the ecard 180; para. [0043]), the first target theme page comprising a first color (i.e. the text box 112 also allows the ecard selector to customize fonts, colors; para. [0021]), the second target theme page (i.e. the completed ecard ….an ecard message to the intended recipient; para. [0057]) comprising a second color (i.e. it is noted that the “completed ecard” has can have a customized colors selected by a user in textbox 112; para. [0021])), and the first target color (i.e. it is noted a user can input colors through text box 112; para. [021]) corresponding to the second target color (i.e. it is noted in Fig. 2, that the colors input by a user in step 220, where a user inputs colors through textbox 112 of Fig. 1, are the colors that will be sent to an intended recipient in 270).
Neither Bui nor Glass explicitly teach wherein the pushing the target push data to a second client comprises at least one of:

However, Zibreg teaches wherein the pushing the target push data to a second client comprises at least one of: instructing the second client (i.e. the phone of the recipient, “Tim”) to display the second target theme (i.e. a message with Screen effects “Celebration”) page having a correspondence with the first target theme page (i.e. it is noted a user may, “swipe left or right to preview the built-in screen effects” on the users device) when the target push data is pushed to the second client (i.e. when a user sends a message with screen effects to a recipient), the first target theme page comprising a first texture (i.e. it is noted that a user may preview a “Celebration”, which is a texture that shows, “sparkler-like display raining down”), the second target theme page comprising a second texture (i.e. it is noted that the received message will be displayed with a “Celebration” texture), and the first texture corresponding to the second texture (i.e. it is noted that the recipient, “Tim”, will be sent the screen effect texture selected by the user);(i.e. the phone of the recipient, “Tim”) to display the second target theme page (i.e. a message with the bubble effect “Slam”) having a correspondence with the first target theme page (i.e. the preview of the “Slam” effect shown on the users device) when the target push data is pushed to the second client (i.e. it is noted that the message and effect are sent to the recipient when the user taps the “Send” button), the first target theme page comprising a first animation element (i.e. the preview of the “Slam” animation effect shown on the users device), the second target theme page comprising a second animation element (i.e. it is noted that “messages on the recipient’s end animates the chat bubble appropriately”), and the first animation element corresponding to the second animation element (i.e. it is noted that a “Slam” effect is shown to be sent to recipient “Charlotte”).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add pushing the target push data to a second client comprises, to Bui-Glass’s Ecard capabilities with pushing the target push data to a second client comprises as taught by Zibreg. One would have been motivated to combine Zibreg with Bui-Glass and would have had a reasonable expectation of success in order to deliver a user’s chats or communications in an impactful way (Zibreg).

Claim 7:
Bui and Glass teach the method according to claim 1. 
Neither Bui nor Glass explicitly teach 

However, Zibreg teaches 
wherein the selecting, from the plurality of pieces of theme data (i.e. it is noted that various themed screen effects such as “Fireworks”, “Shooting star”, and “Celebration” are available for selection), target theme data that is used when the target push data is pushed comprises: 
determining the target theme data corresponding to a preset date in the plurality of pieces of theme data when a current date is the preset date; and/or determining the target theme data (i.e. screen effects) corresponding to a preset condition (i.e. “the following screen effects are automatically applied for specific text strings”)  in the plurality of pieces of theme data (i.e. available fullscreen effects) when the second account meets the preset condition (i.e. “Messages automatically plays appropriate screen effects for texts like ‘Happy Birthday’ … fireworks for ‘Happy New Year’”).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add determining the target theme data, to Bui-Glass’s Ecard capabilities with determining the target theme data as taught by Zibreg. One would have been motivated to combine Zibreg with Bui-Glass and would 

Claim 14:
Claim 14 is the device claim of claim 4 and is rejected for similar reasons.

Claim 15:
Claim 15 is the device claim of claim 6 and is rejected for similar reasons.

Claim 16:
Claim 16 is the device claim of claim 7 and is rejected for similar reasons.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Application NO. 20070226305 “Bui”, and further in view of U.S. Patent NO. 10430865 “Glass” as applied to claim 10 above, and further in view of U.S. Patent Publication Application NO. 20160234192 “Shao”.
Claim 10:
Bui and Glass teach the method according to claim 1.
Bui teaches the method further comprises: 
before (i.e. it is noted in the user interface of Fig. 1A and flowchart in Fig. 2 that a user of selects a recipient before sending the ecard to the indented recipient) pushing the target push data (i.e. the ecard that they want to send; para. [0016]) to a second client (i.e. Fig. 1A, designing an ecard to send to a recipient from … a recipient box 116; para. [0018]): receiving a second setting instruction (i.e. Fig. 1A, the text box 112, in one embodiment, is a user interface control through which the ecard selector may input an additional message to the intended recipient; para. [0022]) of the first account (i.e. a sender to log onto an ecard website; para. [0013]) through the first client (i.e. Fig. 3, computer system 300), the second setting instruction (i.e. input an additional message to the intended recipient; para. [0022]) being used for instructing to set remark information (i.e. the text box 112 also allows the ecard selector to customize fonts, colors, and even include additional graphics and other multimedia materials; para. [0022]) of the target push data (i.e. the ecard that they want to send; para. [0016]);	 wherein the pushing the target push data to a second client comprises: pushing the target push data (i.e. Fig. 2, 270 sends an ecard message to the intended recipient; para. [0057]) the remark information (i.e. At step 220, the ecard selector may write an additional message for the intended recipient; para. [0047]) to the second client (i.e. Jack decides to write a short message to Jill wishing her a good day; para. [0047]) and a gift certificate] (i.e. para. [0050], an online gift certificate) is sent (i.e. para. [0050],  Jack decides to purchase an online gift certificate for Jill) from the first client (i.e. Fig. 3, computer system 300) to the second client (i.e. Fig. 2, at step, 270, the ecard selector submits the completed ecard to the ecard web server, which in turn sends an ecard message to the intended recipient; para. [0057]), 
	Glass further teaches
wherein a payment for the [gift card] (i.e. Col. 6, lines 5-9, invite third parties to contribute to the content of the personalized webpage and/or to make gift purchase selections) is made using the third-party payment capability (i.e. Col 10, lines 58-62 The system interface receives payment information from the organizer such as credit card or other electronic payment information, typically utilizing a payment gateway API (e.g. PayPal.RTM. or Authorize.Net.RTM.) as well as billing and shipping addresses).   
While the combination of Bui-Glass teach sending of a gift card to a second client, neither Bui nor Glass explicitly teach sending a
digital red packet.
However, Shao teaches sending a
Digital red packet (i.e. para. [0003], By using a virtual item interaction in the form of a " red envelope" as an example, a user may put an electronic greeting card, a money gift and the like into a " red envelope" in electronic form, and designate each distribution object, thereby implementing distribution of the " red envelope"). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add a digital red packet, to Bui-Glass’s Ecard capabilities with a digital red packet as taught by Shao. One would have been motivated to combine Shao with Bui-Glass and would have had a reasonable expectation of success in order develop diversified service implementation manners (Shao, para. [0003]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID H TAN whose telephone number is (571)272-7433.  The examiner can normally be reached on M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Al Kawsar can be reached on (571) 270-3169.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.T./Examiner, Art Unit 2171                                                                                                                                                                                                        
/DANIEL SAMWEL/Primary Examiner, Art Unit 2171